Luke, J.
The accused being on trial for manufacturing intoxicating liquors, and the evidence tending to show that he and others were found by county policemen at a whisky still in a swamp, with fire under the still and beer from which whisky might be distilled in it, and withythe accused stirring the beer in the still and other members of his party doing other acts essential to the operation of the still, but further showing that, before any whisky was actually distilled or the worm or condenser had been attached to the body of the still, the ofiicers rushed upon and arrested some members of the distilling party and the others escaped arrest by flight, the verdict finding the accused guilty of an attempt to manufacture whisky was not without evidence to support it. See Groves v. State, 116 Ga. 516 (42 S. E. 755, 59 L. R. A. 598), and citations in opinion.

Judgment affirmed.


Broyles, O. J., and, Bloodworth, J., concwr.